Citation Nr: 1409476	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-33 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


REMAND

The Veteran served on active duty from June 1980 to April 1982.

These matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2012 at the RO.  A transcript of this hearing has been associated with the record of evidence.

At the hearing, the Veteran contended that he was hit in the face with a table leg while on active duty, and that the vision in his left eye diminished as a result.  He indicated that he has lost all vision in the eye.

The Veteran was provided with a VA examination in July 2010.  The examiner found that vision loss in the Veteran's left eye was less likely as not caused by or a result of facial/nasal/eye trauma.  The examiner opined that neuro-ophthalmology evaluation, visual fields, and clinical examination were not consistent with vision loss.  He also noted that it had been suggested that there may have been a "functional component."  The RO found that clarification of this opinion was necessary with regard to the use of the term "functional component," and returned the claims file for an a addendum.  In June 2011, the examiner opined that there had been no documented anatomical or physiologic etiology found for the vision loss.  Therefore, based on his examination, he could not find a medical reason to explain the Veteran's vision loss.  He provided the rationale that clinical examination did not show anatomic or physiologic cause for vision loss.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the VA examiner did not provide the requested explanation as to the use of the term "functional component."  In addition, the examiner found there was no medical explanation for the Veteran's vision loss in his left eye; however, service treatment records noted that, at the Veteran's entrance into service, he had defective vision in the left eye on his enlistment Report of Medical Examination.  The Veteran reported at the time that he wore glasses.  A February 1981 service treatment record shows that the Veteran had refractive amblyopia in the left eye, but that he could pass all California drivers' license examinations.  His best visual acuity was 20/40 on the left.  The in-service examiner found that the decreased visual acuity was due to refractive amblyopia or "lazy eye."  These records appear to reflect a reason for the Veteran's loss of vision in his left eye, which the VA examiner did not address. 

Finally, the examiner did not make a finding as to whether the Veteran's amblyopia is a congenital defect or disease.  The Board cannot rely on its own opinion as to whether any amblyopia is a congenital defect or disease; hence, clarification is needed from the VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Congenital or developmental defects are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) and Winn v. Brown, 8 Vet. App. 510, 516 (1996)).

As such, the Veteran should be afforded a VA examination in order to determine the current disorders present in his left eye.  In addition, the examiner should determine whether any left eye disorder is a congenital or developmental defect or disease, and if so, whether there was a superimposed injury or disease in active duty that resulted in additional disability of the left eye.  Furthermore, if the disorder is a disease, the examiner should state whether there is clear and unmistakable evidence that this disease of the left eye pre-existed active service and if so, whether it is clear and unmistakable that it was not aggravated during service or whether it is clear and unmistakable that any increase was due to the natural progress.  If the response to that question is negative, an opinion should be rendered as to whether the Veteran's current left eye disease is related to his military service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of all left eye disorders diagnosed on examination.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide an opinion as to:

(a) whether any dysfunction is the result of a congenital or developmental defect or disease.  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  [Note:  a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)];

(b) if it is a congenital or developmental defect, whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during military service that resulted in additional disability of the left eye (the examiner must address the in-service incident when the Veteran was hit in the face with a table leg, as shown in his service treatment records);

(c) if it is a disease, whether it is clear and unmistakable (obvious, manifest, and undebatable) that the left eye disease pre-existed active service;

(d) if so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing left eye disease was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress;

(e) if a response above is negative, whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current left eye disease began in or is etiologically related to his period of his military service.

The examiner must provide reasons for each opinion.  An explanation for the notations regarding amblyopia should be provided, and the causes of any amblyopia in this Veteran's case should be explained (e.g., astigmatism, strabismus, etc.).  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

